[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION FOR SUMMARY JUDGMENT
Defendant Waban, Inc. moves for summary judgment. It claims that the documentary evidence shows that plaintiff Angela Gatling can not recover damages for breach of an employment contract. The defendant's motion is granted.
The plaintiff claims that her employment contract with the defendant contained a progressive discipline policy. She claims the defendant breached the contractual agreement because it fired her without going through the discipline procedures and fired her for a reason that was not set forth in the discipline policy as a ground for termination. The plaintiff's contract claim is based on the plaintiff's interpretation of three documents, which are captioned "Associate Application," "Team Members Guide," and CT Page 12060 "Loss Prevention Orientation."
The defendant operates a business known as BJ's Wholesale Club. It claims the plaintiff was an at-will employee and that the discipline procedures, which are set forth in the Team Members Guide, were permissive, not mandatory. The defendant relies on the principle that "contracts of permanent employment, or for an indefinite term, are terminable at will." Sheets v.Teddy's Frosted Foods Inc., 179 Conn. 471, 474 (1980).
Upon examination of the disputed documents, this court concludes that the documents contain appropriate disclaimers of an intention to contract. See, Finley v. Aetna Life  Casualty,202 Conn. 190, 199, n. 5 (1987). The Associate Application, which is an employment application, contains the following above the plaintiff's signature: "I understand that my employment is for no definite or fixed period of time and that neither hours of work which may be assigned to me at any time nor any other act or circumstances shall constitute a guarantee of employment or as to daily or weekly straight time or overtime working hours, if any. No modification or waiver of any of the provisions of the within agreement on the part of my employer shall be considered binding or effective unless in writing and signed by a corporate officer of BJ's Wholesale Club" The Team Members Guide sets forth "Discipline Procedures" that "may" be followed. Immediately after the explanation of the discipline procedures, the following disclaimer is set forth: "Note: This guide is provided to help familiarize you with BJ's Wholesale Club and some of its basic policies. It does not constitute, nor should it be construed as an agreement or contract, express or implied, or as a promise of treatment in any particular manner in any given situation. The Company may, at any time, in its sole discretion, modify or vary from anything stated in this guide." These documents clearly show that the employer's discretion to terminate the employment contract was not limited.
The motion for summary judgment is granted.
THIM, JUDGE